693 So. 2d 647 (1997)
Durwyn J. SEYMORE, Appellant,
v.
STATE of Florida, Appellee.
No. 96-462.
District Court of Appeal of Florida, First District.
April 28, 1997.
Appellant, pro se.
Robert A. Butterworth, Attorney General; Sonya Roebuck Horbelt, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant, an inmate of the state correctional system, seeks review of an order denying his motion for postconviction relief, filed pursuant to Florida Rule of Criminal Procedure 3.850. In his motion, appellant claimed entitlement to relief on a number of grounds. We affirm the denial of relief as to all claims, save one, without further discussion. However, as to that one claim, we are constrained to reverse and remand for further proceedings.
Appellant alleged that his trial counsel was ineffective because he failed to communicate to appellant plea offers involving prison terms ranging between 30 months and 3½ years made by the prosecutor; that he would have accepted one of those offers had his attorney communicated them to him; and that acceptance of the offer would have resulted in a shorter prison term than the 20-year sentence he ultimately received, as an habitual violent felony offender. Such allegations are legally sufficient to state a claim for relief pursuant to rule 3.850, precluding summary denial. Wilson v. State, 647 So. 2d 185 (Fla. 1st DCA 1994). Accordingly, we reverse the trial court's summary denial of this claim, and remand for further proceedings consistent with rule 3.850. We affirm the denial of relief as to all of the other claims made by appellant.
*648 AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
ALLEN, WEBSTER and MICKLE, JJ., concur.